In re Collins, Todd; —Plaintiff(s); applying for supervisory and/or remedial writ; to the Court of Appeal, First Circuit, No. KA91 1976; Parish of Tangipahoa, Seventeenth Judicial District Court, Div. “C”, Nos. 222861, 222862.
Denied. Relator should request that his appointed counsel consider filing a supplemental brief raising the additional assignment of error he wishes the First Circuit to consider on appeal. If relator is unsuccessful in this attempt to have the claim resolved on appeal, his efforts will assure that he is not foreclosed from urging the claim in subsequent timely post conviction proceedings.